United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1377
                          ___________________________

                                      Alice M. Lea

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                               Methodist Family Health

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                                Submitted: July 9, 2015
                                 Filed: July 15, 2015
                                    [Unpublished]
                                    ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Alice Lea appeals the adverse judgment the district court1 entered following a
bench trial on her Title VII discrimination and retaliation claims. She asserts that her

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
trial was an “ambush,” and she essentially argues that the district court mishandled
pretrial discovery matters, and improperly convinced her to proceed without a jury.
Upon careful review, we conclude that the district court did not abuse its discretion
in ruling on any pretrial discovery matter, see In re Mo. Dep’t of Natural Res., 105
F.3d 434, 435 (8th Cir. 1997) (management of discovery is committed to sound
discretion of trial court; scope of review of discovery orders is both narrow and
deferential), and that Lea waived her right to a jury trial, cf. Allen v. Barnes Hosp.,
721 F.2d 643, 644 (8th Cir. 1983) (per curiam) (failure to object to submission of case
to judge instead of jury usually waives right to jury trial). In addition, to the extent
Lea suggests that the district court made any improper rulings at trial, her failure to
order a trial transcript precludes this court from conducting a meaningful review of
such issues. See Fed. R. App. P. 10(b)(1) (discussing appellant’s duty to order
transcript); Van Treese v. Blome, 7 F.3d 729 (8th Cir. 1993) (per curiam) (district
court’s factual findings, refusal to call witnesses, and denial of motions at bench trial
cannot be reviewed without transcript); Schmid v. United Bhd. of Carpenters &
Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (appellant has duty
to bring before reviewing court all parts of proceedings below that are necessary for
determination of validity of any claimed error).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-